Citation Nr: 0732197	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1964 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  The veteran is service-connected for gastroesophageal 
reflux disorder, hiatal hernia with possible chronic 
gastritis and bilateral pes planus.

2.  The veteran has not asserted and the evidence does not 
show that his service-connected disabilities result in 
permanent impairment of vision of both eyes.  

3.  The veteran does not have a service-connected disability 
which results in any ankylosis of one or both knees or one or 
both hips

4.  The veteran does not have a service-connected disability 
which causes loss of use of either hand or either foot.


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or adaptive equipment only have not been 
met. 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
a December 2006 letter informed the veteran of the type of 
evidence necessary to assign an effective date - in 
compliance with Dingess.   While this notice was not timely, 
the veteran is not prejudiced as no effective date will be 
assigned in the instant case.  In this regard, the Board has 
denied the claims below. 

In June 2004, prior to adjudication of the veteran's claim, 
the RO sent the veteran the required notice.  The letter 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
have been obtained.   The veteran has also been provided a VA 
medical examination and outpatient treatment reports have 
been added to the claims file.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal and he has done so.  Neither the veteran nor 
his representative has indicated that there is any additional 
obtainable evidence that should be obtained to substantiate 
the claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Analysis

The veteran contends that he has loss of use of his feet due 
to his service-connected bilateral pes planus.  He, 
therefore, contends that he is entitled to automobile and 
adaptive equipment under 38 U.S.C.A. § 3901(a).

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.

The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Outpatient treatment reports and a VA examination report 
covering the period of 2003 to 2005 show that the veteran has 
several lower extremity disabilities which are not service-
connected.  These nonservice-connected disabilities include 
residuals of post bunion surgeries, ankylosis of the ankle, 
chronic left posterior tibial tendonitis, interstitial tear 
of the posterior tibial tendon, and right mild drop foot, 
unknown etiology.  As noted above, the only service-connected 
disability involving the lower extremity is bilateral pes 
planus.  There is no evidence showing that the veteran's 
service-connected pes planus results in any loss of use of 
the right or left foot.  The July 2004 VA examination report 
shows that the veteran is able to ambulate without the need 
for crutches and that he did not need the use of a 
wheelchair.  The examiner noted that the veteran was able to 
get around with a cane.  There is nothing in the record to 
suggest that the veteran's service-connected bilateral pes 
planus results in loss of use of the right or left foot.

Additionally, the Board notes that the veteran's only other 
service-connected disability is gastroesophageal reflux 
disorder, hiatal hernia with possible chronic gastritis.  
There is nothing in the record which suggest that this 
disability results in the loss of use of the feet or hands.  
Furthermore, there is nothing in the record to show that the 
veteran's service-connected disabilities results in any 
impairment of vision.  In light of the foregoing, the Board 
must conclude that the preponderance of the evidence is 
against the claim for entitlement to automobile and adaptive 
equipment only under 38 U.S.C.A. § 3901(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(4).  See also 
38 C.F.R. § 3.350(b).  The veteran is not currently service-
connected for a knee or hip disability.  Thus, he is not 
entitled to benefits under this provision.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


